743 N.W.2d 41 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Antoine Ray THOMAS, Defendant-Appellant.
Docket No. 135195. COA No. 279702.
Supreme Court of Michigan.
January 8, 2008.
On order of the Court, the application for leave to appeal the August 21, 2007 order of the Court of Appeals is considered. We DIRECT appellate counsel, John W. Ujlaky, to file a supplemental brief addressing the reason(s) for his failure to file the defendant's delayed application for leave to appeal in the Court of Appeals within the deadlines set forth in MCR 7.205(F)(4), which led to administrative dismissal of the application on jurisdictional grounds. Counsel shall file the supplemental brief within 28 days of the date of this order.
The application for leave to appeal remains pending.